Citation Nr: 1812646	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-09 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of a brain tumor, to include as secondary to exposure to radiation, herbicide agents, and asbestos.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. George, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1969 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a video conference hearing that was scheduled for August 29, 2013, at the RO.  The record reflects that the Veteran did not report for his hearing, nor did he timely request postponement.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  

The Board remanded the appeal in October 2013.


FINDING OF FACT

The Veteran's brain tumor did not have its onset in service or within one year of separation from service and is not otherwise related to service, to include as a result of exposure to radiation, tactical herbicide agent, or asbestos therein.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a brain tumor have not been met. 38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran relates his brain tumor to in-service exposure herbicide agents, asbestos, and radar from ships, aircraft and other transmissive equipment.
Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service. 38 U.S.C. § 1116(a); 38 C.F.R. § 3.309(e).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, or in the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971 shall be presumed to have been exposed during such service to an herbicide agent. 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  This presumption is also available to those who regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray herbicide agent during the Vietnam era.  Id.  This presumption is restricted to Veterans whose military occupational specialty (MOS) indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  Id.

VA regulations also provide for service connection for radiation exposed veterans on a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d) and based on exposure to ionizing radiation with the subsequent development of a radiogenic disease as provided in 38 C.F.R. § 3.311. 

There is no specific statutory or regulatory guidance with regard to claims of entitlement to service connection for asbestos-related diseases.  However, VA's Adjudication Manual addresses these types of claims.  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C.2.f.

The manual provisions acknowledge that inhalation of asbestos fibers or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Occupational exposure to asbestos has been shown in insulation, work in shipyards, manufacture and installation of pipe products, manufacture and servicing of friction products such as brake linings and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C.2.b, d, g.

VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran. M21-1, Part IV, Subpart ii, Chap. 2, Sec. C.2.h.

A veteran is also entitled to service connection if he can establish that a disability warrants service connection on a direct or presumptive basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Analysis

The Veteran had a brain tumor removed in March 2011with residuals of headaches, loss of smell, and some visual problems noted during the October 2017 VA examination.  He asserts that this tumor developed because of exposure to radiation, tactical herbicide agents, and asbestos in service.  During service, he was aviation electronic technician, which is a MOS consistent with probable asbestos exposure.  M21-1, Part IV, Subpart ii, Chap. 1, Sec. I.3.d.  Thus, the first two elements of service connection are met, and the Board must resolve whether the brain tumor is related to the claimed exposures during service.

His private treating physician, Dr. Clatterbuck submitted correspondence in July 2011.  He noted that the Veteran served as an avionics radar technician working on A-7 Corsair jets and F-4 Phantoms.  The Veteran reported to the doctor that his training instructor and written training material warned service members that exposure to active radar systems could cause dangerous brain tumors.  The doctor noted that a technician has no way to determine if a pilot has his radar on or off as the radar technician maneuvers around aircraft.  The Veteran also performed guard duty that required him to walk in front of and behind parked aircraft that were in the hanger for repair or parked on the side of a runway, many of which had external power hooked up to them so that radar systems could be activated while parked.  Based on these reports from the Veteran, Dr. Clatterbuck stated that he could "not rule out the possibility that [the Veteran's] brain tumor could be related to his repeated exposure to the radar systems of the military aircraft."  The Board cannot accept this opinion, as it is speculative in nature and therefore of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

Thereafter, in March 2013 Dr. Clatterbuck provided another opinion in which he stated that it is "possible" that the Veteran's brain tumor was a result of exposure from close proximity to radiation from military aircraft radar systems.  Dr. Clatterbuck cited information from the World Health Organization that small military fire control radars on aircraft can be hazardous to ground personnel and that people exposed to ionizing radiation may have an increased risk of brain tumors, such as the one the Veteran had.  Because the Veteran indicated he spent 90 percent of his military career working in and walking around military aircraft, Dr. Clatterbuck opined that there was a "significant possibility" that the brain tumor was related to exposure to radiation from the aircraft radar systems.  Again, this opinion is speculative and cannot support the claim.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (noting that a diagnosis that appellant was "possibly" suffering from schizophrenia was deemed speculative).

In October 2013, the Board remanded the claim for further development.  Pursuant to the remand directives, service records were obtained.  They did not show exposure to ionizing radiation.  The claim was referred for a radiation dose estimate and an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's brain cancer resulted from exposure to radiation in service.

In June 2017, the Under Secretary for Health assigned a dose estimate of 2.5 rem because the Veteran was not considered an occupational radiation worker and did not wear a dosimeter.  Based on the level of exposure, it was opined that there was no reasonable possibility that the Veteran's brain cancer was the result of exposure to ionizing radiation during service because, based on this dosage, the observed radiation effects in people are not statistically different from zero.

In October 2017, a VA examiner opined that less likely than not that the Veteran's brain tumor is related to service.  The examiner noted that, while those exposed to ionizing radiation may have an increased risk of developing a brain tumor, the studies cited by Dr. Clatterbuck note additional research is needed.  The examiner analogized the Veteran's exposure to that of low level radiation from cell phone usage which, according to the National Cancer Institute, does not cause an increased risk of brain tumors.  Thus, the examiner stated that, at this time, there is no research showing that low level radiation of which the Veteran was exposed leads to an increased risk of brain tumors.

In November 2017, an addendum opinion was obtained and the examiner stated he had nothing new to add to his prior determination.  As a result, a second addendum opinion was obtained the same month.  Therein, the examiner again opined that the brain tumor was less likely than not related to service.  He noted that there was no relationship between asbestos exposure and meningiomas, the type of brain tumor the Veteran had removed.  He indicated that while a malignant mesothelioma on a very rare occasion might be metastatic to the brain, the Veteran did not have mesothelioma.  He also emphasized there was no medical literature suggesting any relationship between asbestos exposure and meningioma.  Thus, the Veteran's brain tumor was less likely than not related to asbestos exposure during service.

Here, the only competent and probative nexus evidence is against the claim.  Specifically, the Under Secretary's and October 2017 VA examiner's opinions regarding the lack of a connection between ionizing radiation and the Veteran's brain tumor are highly probative, as they are based on the Veteran's relevant history, are well-reasoned, and clarify the findings of the literature cited by Dr. Clatterback.  To the contrary, Dr. Clatterback's opinions are not probative for employing speculative language.  Moreover, the Board emphasizes that Dr. Clatterback does not attempt to describe the degree of the Veteran's exposure, but relies on the Veteran's self-reported and speculative claims about his radiation exposure during service that themselves are not supported by the evidence of record.  To the contrary, the October 2017 VA examiner's opinion is more convincing, as it was based on the Under Secretary's VA estimation of ionizing radiation exposure, upon which he could more fully describe the possible mechanism, if any, between exposure and the brain tumor.  

With regard to asbestos exposure, the November 2017 opinion is persuasive.  The examiner noted that brain tumors are not related to asbestos exposure and that, while mesothelioma can be metastatic to the brain on rare occasions, the Veteran did not have mesothelioma.  Thus, per the examiner, though the Veteran was in a MOS that carried a risk of asbestos exposure, he did not have a disease that is related to asbestos exposure, and his brain tumor was not related to service on this basis and the lack of medical literature suggesting any relationship between asbestos exposure and meningioma.

With regard to exposure to tactical herbicide agents, no medical opinion was needed, as the service records did not show exposure to tactical herbicide agents on a presumptive or non-presumptive basis.  The Veteran did not serve in the Republic of Vietnam, the Korean DMZ, or near C-123 aircraft.  With regard to aircraft, the Board notes the reports that the Veteran regularly worked on and around A-7 Corsair jets and F-4 Phantoms, but not C-123 aircraft.  See also July 2017 VA Memorandum.  Thus, because there is no record of tactical herbicide agent exposure during service, and the Veteran has not otherwise indicated specific exposure to tactical herbicide agents, no medical opinion was needed.

To the extent the Veteran relates his brain tumor to exposures in service, he does not have the appropriate expertise to opine on the etiology of his brain tumor.  As such, his opinion is not competent and cannot support the claim.

Finally, the Veteran does not assert, and the evidence does not otherwise reflect, that his brain tumor developed in service sufficient to establish the disease entity or within one year of separation.  See 38 U.S.C. § 1112; 38 C.F.R. § 3.307 (a)(3), 3.309(a); February 2009 VA Form 21-526.  For these reasons, neither presumptive service connection for chronic disease nor service connection based on continuity of symptomatology are available. 

Thus, for reasons outlined above, the preponderance of the evidence is against the claim, the benefit of the doubt is not for application, and the appeal is denied.


ORDER

Service connection for residuals of a brain tumor are denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


